t c summary opinion united_states tax_court joseph hakim petitioner v commissioner of internal revenue respondent docket no 15227-07s filed date joseph hakim pro_se catherine s tyson for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the deci- sion to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1hereinafter all section references are to the internal_revenue_code in effect for the year at issue all rule refer- ences are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for his taxable_year we must decide whether petitioner is entitled for his taxable_year to exclude from gross_income discharge_of_indebtedness of dollar_figure we hold that he is not background some of the facts have been stipulated and are so found petitioner resided in iowa at the time he filed the petition in this case during the period date to date peti- tioner used his advanta bank credit card to purchase certain items for inter alia his business known as mr computers usa for at least part of petitioner maintained with john deere community credit_union john deere credit_union separate_accounts in the respective names of a entertainment agency power jam productions power jam mr computers usa and joseph b hakim as of date the balance in those four accounts totaled dollar_figure in petitioner and advanta bank reached an agreement with respect to petitioner’s advanta bank credit card debt under which that bank reduced that debt by dollar_figure we shall refer to 2there is another question relating to a determination in the notice_of_deficiency that respondent issued to petitioner for his taxable_year the resolution of which flows automati- cally from our resolution of the issue that we address herein the amount by which advanta bank reduced petitioner’s advanta bank credit card debt as petitioner’s debt advanta bank issued to petitioner form 1099-c cancellation of debt advanta bank’s form 1099-c with respect to his taxable_year in that form advanta bank showed that petitioner had dollar_figure of debt canceled petitioner filed form_1040 u s individual_income_tax_return for his taxable_year return in which he claimed a refund of dollar_figure in petitioner’s return peti- tioner reported only business income of dollar_figure he did not include in gross_income in that return the dollar_figure of canceled debt that advanta bank showed in advanta bank’s form 1099-c that it issued to petitioner for his taxable_year petitioner included as part of his return a separate schedule c profit or loss from business schedule c for what he identified therein as mr computers usa mr comput- ers usa schedule c power jam and a entertainment in the mr computers usa schedule c petitioner claimed for beginning_inventory of dollar_figure purchases of dollar_figure closing_inventory of dollar_figure cost_of_goods_sold of dollar_figure and gross_income of dollar_figure in petitioner’s return petitioner claimed with respect to one or more of his schedule c businesses use of three vehicles identified as a plymouth voyager a dodge caravan and a plymouth voyager and other unidentifed vehicles and a house on date petitioner submitted to respondent form 1040x amended u s individual_income_tax_return for his taxable_year amended_return petitioner included as part of his amended_return an amended schedule c for mr computers usa in that amended schedule petitioner claimed for beginning_inventory of dollar_figure purchases of dollar_figure closing_inventory of dollar_figure cost_of_goods_sold of dollar_figure and gross_income of dollar_figure in his amended_return petitioner also showed an adjustment of dollar_figure to adjusted_gross_income that was attributable to an increased deduction that he claimed for self- employment_tax by claiming in his amended_return that increased self-employment_tax deduction petitioner was able to request a refund in the same amount ie dollar_figure as the amount of refund that he requested in his return on date petitioner submitted to respondent form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment petitioner’s form in that form petitioner entered dollar_figure on line that amount 3line of petitioner’s form_982 required him to include on that line the amount of discharge_of_indebtedness excluded from gross_income applied to reduce the basis of nondepreciable and depreciable_property if not reduced on line do not use in the case of discharge of qualified_farm_indebtedness line of petitioner’s form_982 which line of that form referenced continued was equal to the amount of petitioner’s debt that advanta bank canceled in although required to do so by form_982 petitioner did not indicate in petitioner’s form_982 why advanta bank’s cancellation of petitioner’s debt is excludable from his gross_income for his taxable_year or the total amount of that canceled debt that he excluded from his gross_income for that year petitioner filed a tax_return for his taxable_year petitioner included as part of that return schedule c for mr computers usa in that schedule petitioner claimed for inter alia beginning_inventory of dollar_figure which was the amount that he claimed as closing_inventory in the mr computers usa schedule c as of the date of the trial in this case petitioner had not filed an amended tax_return for his taxable_year respondent issued a notice_of_deficiency to petitioner for his taxable_year in that notice respondent determined that petitioner has cancellation of debt income of dollar_figure continued required petitioner to include on that line the amount of discharge_of_indebtedness excluded from gross_income that you elect under sec_108 to apply first to reduce the basis under sec_1017 of depreciable_property petitioner made no entry on line of petitioner’s form_982 discussion petitioner bears the burden of proving error in the determi- nation that he has cancellation of debt income of dollar_figure see rule a 290_us_111 sec_61 defines the term gross_income broadly to mean all income from whatever source derived including income_from_discharge_of_indebtedness doi see sec_61 sec_108 provides certain exceptions to sec_61 as pertinent here sec_108 excludes from gross_income any amount that otherwise would be includible in gross_income by reason of the discharge in whole or in part of indebt- edness of the taxpayer if the discharge occurs when the taxpayer is insolvent the amount of doi income excluded under sec_108 is not to exceed the amount by which the taxpayer is insolvent see sec_108 the term insolvent is defined in sec_108 as follows sec_108 meaning of terms special rules relating to certain provisions -- insolvent --for purposes of this section the term insolvent means the excess of liabilities over the fair_market_value of assets with respect to any discharge whether or not the taxpayer is insolvent and the amount by which the taxpayer is insolvent shall be determined on the 4petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 basis of the taxpayer’s assets and liabili- ties immediately before the discharge in support of his position that he does not have dollar_figure of doi income for his taxable_year petitioner argues that because petitioner’s debt that advanta bank discharged was principally attributable to his purchases of certain inventory that he had not sold as of the time that bank canceled that debt and because that inventory is not includible in his income until sold advanta bank’s discharge of petitioner’s debt should not be includible in his income petitioner’s argument has no basis in law we reject that argument in further support of his position that he does not have dollar_figure of doi income for his taxable_year petitioner argues that he was insolvent at the time of advanta bank’s discharge of petitioner’s debt in support of that argument petitioner relies on his testimony and certain documentary_evidence we turn first to petitioner’s testimony we found his testimony to be self-serving conclusory and uncorroborated in material respects we are not required to and we shall not rely on that testimony to establish that petitioner was insolvent at the time of advanta bank’s discharge of petitioner’s debt we turn now to the documentary_evidence on which petitioner relies that evidence consists of a list that he prepared shortly before the trial in this case of the assets and liabili- ties that he contends he had immediately before advanta bank discharged petitioner’s debt petitioner’s list of assets and liabilities and certain kelley blue_book web site printouts kelley blue_book printouts for certain models of certain vehicles petitioner’s list of assets and liabilities is nothing more than a self-serving conclusory and uncorroborated list of the claimed fair market values of the assets and the claimed amounts of the liabilities that petitioner contends he had immediately before advanta bank’s discharge of petitioner’s debt the kelley blue_book printouts show that book’s values as of date the date of the trial in this case of certain models of certain vehicles that petitioner contends he owned immediately before that discharge we are not required to and we shall not rely on petitioner’s list of assets and liabilities and the kelley blue_book printouts to establish that petitioner was insolvent at the time of advanta bank’s discharge of peti- tioner’s debt on the record before us we find that petitioner has failed to carry his burden of establishing that he was insolvent within the meaning of sec_108 at the time of advanta bank’s discharge of petitioner’s debt based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- 5in fact petitioner did not claim in his return busi- ness use of the model vehicle to which one of the kelley blue_book printouts pertained lishing that he does not have dollar_figure of doi income for his taxable_year we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent 6it appears that petitioner may be claiming that he is entitled under sec_108 to reduce the respective bases of certain assets that he owned we reject that claim as perti- nent here sec_108 applies only in the event that discharge of a debt is excluded from income under sec_108 see sec_108 we have rejected petitioner’s argument under sec_108
